DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 09/01/2022.
Claim 1 has been amended.
Claims 2-20 are new.
Claims 1-20 are pending.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.
Claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/217,072. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11/217,072 disclose every limitation of claim 1 in the instant application.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonge, Jr. (US 2016/0015004)(from now it will be referred as Bonge) in view of Heintzelman et al. (US 10,743,523).

Regarding claim 1: Bonge disclose an animal acoustic augmentor (AAA) for an animal acoustic augmentation system (Fig. 1), the AAA comprising: 
an audio system configured to generate and provide audio proximal to an ear of an animal (Fig. 1, item 1, ¶0076); and 
a logic device (Fig. 7, item 18) configured to communicate with and control operation of the audio system (Fig. 7, item 18, ¶0076), wherein the logic device is configured to: 
detect an AAA trigger associated with operation of the AAA and/or the audio system (¶0086: A tone button array 52 may also be included that includes virtual push buttons to activate unique audible command tones at the animal-worn device 1); and 
generate an animal-audible trigger response via the audio system of the AAA based, at least in part, on the detected AAA trigger, wherein the animal-audible trigger response comprises a preprogrammed AAA trigger response stored within a memory of the AAA and/or a live AAA trigger response based, at least in part, on a control sequence and/or a command provided by a personal electronic device associated with the (¶0086).
Bonge does not disclose wherein the trigger is also based, at least in part, on a condition of the animal and/or the environment about the animal.
In analogous art regarding pet monitoring, Heintzelman disclose a pet monitoring system wherein a trigger is based, at least in part, on a condition of the animal and/or the environment about the animal. (Fig. 8: Notice the sensor 1 and 2 determine condition and environment of the animal and based on those sensor, a notification is trigger)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the trigger is also based, at least in part, on a condition of the animal and/or the environment about the animal, as disclose by Heintzelman, to the system of Bonge. The motivation is to alert the user of potential dangerous situation of the pet based on its condition and/or its environment in order to act quickly.

Regarding claim 2: The combination of Bonge and Heintzelman disclose the AAA of claim 1, further comprising a sensor configured to provide sensor data associated with the environment and/or the animal, wherein the AAA trigger is detected based, at least in part, on the sensor data (Heintzelman: Fig. 8: Notice the sensor 1 and 2 determine condition and environment of the animal and based on those sensor, a notification is trigger).

Regarding claim 3: The combination of Bonge and Heintzelman disclose the AAA of claim 2, wherein the logic device is configured to: 
transmit a distressed animal alert to the personal electronic device in response to the sensor data (Heintzelman: Fig. 8: column 520); and 
receive the command from the personal electronic device after transmission of the distressed animal alert by the logic device, wherein the animal-audible trigger response comprises the live AAA trigger response generated based on the command (Bonge: ¶0090).

Regarding claim 4: The combination of Bonge and Heintzelman disclose the AAA of claim 2, wherein the sensor comprises a barometer configured to provide an ambient pressure associated with the environment and/or a temperature sensor configured to provide a temperature associated with the environment, wherein the AAA trigger is based on the ambient pressure and/or the temperature, and wherein the animal-audible trigger response comprises a destressing sound (Heintzelman: Fig. 8).

Regarding claim 9: The combination of Bonge and Heintzelman disclose  the AAA of claim 1, wherein the AAA trigger comprises user input to the AAA (Bonge: ¶0090), wherein the logic device is further configured to: 
transmit data to the personal electronic device in response to the user input (Heintzelman: Fig. 8: column 520); and 
receive the command from the personal electronic device after transmission of the data, wherein the animal-audible trigger response provided via the audio system comprises the live AAA trigger response generated based on the command (Bonge: ¶0090).

Regarding claim 10: The combination of Bonge and Heintzelman disclose  the AAA of claim 9, further comprising an imaging module configured to capture imagery of the environment in response to the user input (Bonge: ¶0072), and wherein the logic device is configured to generate the animal-audible trigger response to communicate with the animal and/or a person in the environment (Bonge: ¶0086).

Regarding claim 11: The combination of Bonge and Heintzelman disclose  the AAA of claim 9, wherein the logic device is configured to generate the animal-audible trigger response to communicate with the animal and/or a provider of the user input (Bonge: ¶0086).

Regarding claim 12: The combination of Bonge and Heintzelman disclose  the AAA of claim 1, further comprising a motion sensor configured to provide motion sensor data indicative of motion of the animal, wherein the AAA trigger is based on the motion sensor data (Bonge: ¶0062)., and wherein the animal-audible trigger response comprises a sound to encourage or discourage the motion of the animal (Bonge: ¶0066 and ¶0101).  

Regarding claim 13: The combination of Bonge and Heintzelman disclose  the AAA of claim 1, further comprising a global navigation satellite system receiver configured to provide an absolute position of the AAA and/or the animal (Bonge: ¶0066), wherein the AAA trigger is based on the absolute position of the AAA and/or the animal relative to a preselected geographical perimeter (Bonge: ¶0066 and ¶0101), wherein the logic device is configured transmit an alert to the personal electronic device in response to the AAA trigger; and receive the command from the personal electronic device after transmission of the alert, wherein the animal-audible trigger response comprises the live AAA trigger response generated based on the command to communicate instructions associated with preselected geographical perimeter to the animal (Bonge: ¶0101).

Regarding claim 14: Claim 14 recite a method with the functional limitation of claim 1 and therefore is rejected for the same reasons of claim 1.

Regarding claim 15: Claim 15 recite a method with the functional limitation of claims 2-3 and therefore is rejected for the same reasons of claims 2-3.

Regarding claim 18: Claim 18 recite a method with the functional limitation of claim 9and therefore is rejected for the same reasons of claim 9.

Regarding claim 19: Claim 19 recite a method with the functional limitation of claim 10 and therefore is rejected for the same reasons of claim 10.

Regarding claim 20: Claim 20 recite a method with the functional limitation of claim 13 and therefore is rejected for the same reasons of claim 13.

Claim(s) 5-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonge, Jr. (US 2016/0015004) in view of Heintzelman et al. (US 10,743,523) and further in view of Nolet (US 2012/0247401).

Regarding claim 5: The combination of Bonge and Heintzelman disclose  the AAA of claim 1, wherein the AAA trigger is based on a location of the animal relative to an owner of the animal (Bonge: ¶0005, ¶0054 and ¶0063) but does not explicitly disclose wherein the animal-audible trigger response comprises a destressing sound.
In analogous art regarding pet monitoring system, Nolet disclose a pet system disclosing wherein the animal-audible trigger response comprises a destressing sound (¶0002).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the animal-audible trigger response comprises a destressing sound, as disclose by Nolet, to the combination of Bonge and Heintzelman. The motivation is to relax the pet remotely and instantly.

Regarding claim 6: The combination of Bonge, Heintzelman and Nolet disclose the AAA of claim 5, wherein the destressing sound comprises white noise, music, and/or sound at predetermined frequencies (Nolet: ¶0002).

Regarding claim 7: The combination of Bonge, Heintzelman and Nolet disclose the AAA of claim 5, wherein the destressing sound is provided via the audio system at preprogrammed intervals (Nolet: ¶0002).

Regarding claim 8: The combination of Bonge and Heintzelman disclose  the AAA of claim 1, wherein the audio system is configured to capture audio corresponding to the environment, wherein AAA trigger is detected based, at least in part, on the captured audio (Bonge: ¶0086), but does not explicitly disclose wherein the animal-audible trigger response comprises a destressing sound.
In analogous art regarding pet monitoring system, Nolet disclose a pet system disclosing wherein the animal-audible trigger response comprises a destressing sound (¶0002).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the animal-audible trigger response comprises a destressing sound, as disclose by Nolet, to the combination of Bonge and Heintzelman. The motivation is to relax the pet remotely and instantly.

Regarding claim 16: Claim 16 recite a method with the functional limitation of claim 5 and therefore is rejected for the same reasons of claim 5.

Regarding claim 17: Claim 17 recite a method with the functional limitation of claim 7 and therefore is rejected for the same reasons of claim 7.

Response to Arguments
Applicant’s arguments with respect to the claim(s) in regards to the rejection of the claim under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689